January 24, 1947

Honorable R. 9. Wyche          opinion   No.   v-03
County Auditor
Gregg Connty                   Re:   Under, the given iao$s
Longview, Texas                      should the additional
                                     amount or taxes that
                                     were lert 0ri by the
                                     Tax Assessor-Collector's
                                     Orrice in error be paid
                                     and charged 0rr as a
                                     legal tax debt by the
                                     taxpayers?
Dear Sir:
           Your request for the opinion or this        Depart-
ment based upon the hollowing raotual situation         has
been received.
          nSabine CommonSchool District    No. 4 duly
     wade a proper tax levy ior one dollar,   thirty-
     seven teats  ($1.37). 'The request ior this levy
     was duly presented to ~the Commissioners' Court
     and duly levied by the Court.
              "Someone in the Tax Assessor-Collector's
      office    made an error and computed the levy at
      one dollar,     twenty-six cents ($1.26).    The rolls
               repared on one dollar,  twenty-six    cents
     (i?&y      and the Commissioners' Court approved the
       rolls.    They were taken to the Comptroller's      de-
      partment and acoepted.      Some of the large tax
       payers reel that this is a legal obligation        and
      are Wi11iIQ     to pay it.

            "I am requested t0 have your Opinion as t0
      whether or not the eleven cents (#.ll)     additional
      may be paid and the tax payers have the right to
      charge it off as a legal tex debt.     Please let
      me have your opiniQn as soon as possible."

          Xr. S. 0. Loving, the President of Sabine Com-
mon School District Wo. 4, has communicated with this De-
partment giving the following additional  information oon-
    Honorable   B. Sp Wyche - Page 2


    cerning the tax levy of One Dollar & 37/100 Dollars
    $1&37) referred to above,      He advises that the Com-
    missioners1 .~Court levied One Dollar & 26/100 Dollars
    ($162S) for maintenaace purposes for the eowmon school
    district   and Eleven Ceata (lid) for interest     and sink-
    ing f’und on bonda theretofore    duly and legally   issued
    by the district,,  which two items aggregate the sum of
    $1*37*
              It is assmsd   that ‘the levy at the oontpon
    schoel tax above referred to yr*s made in accordance
    with the provisions  of Artlola   2795, R. C. S. of Taxas,
    lp2S, which is in part as follows:
                 “The commissioners court, at the time of
          lQVliw$   taxes for county p~rpos~es, shall aho
          levy upon all taxable property within any common
          sahool distriot    tha rate of tax so voted if a
          specific   rate has been voted; oth,erwiae sa,id
          court shall levy suoh a rate within the limit
          so voted as has been determined by the boar4
          of trustees or said diatriot     and the oounty
          superinteadsnt    and certiiied  to said aoart by
          the oounty auperintenaent 0 If such tax has been
          voted rite? the levy of county taxes,      it shall
          be levied at any meeting of said oourt prior to
          the delivery    of the assessment rolls by the as-
          sessoro    The tax assessor shall assess said tax
          as other taxes are assessed and make an abstract
          showing the wnount of special      taxes assessed
          against each school district     in his oduntg and
          furnish the same to the cout$ty superintendent
          on or before the rirat day af September of the
          ywar for which suoh taxes are assessed,        The.
          taxes 18Vied upon the real property in said dis-
          tricts   shall be a lien thereon and the same shall
          be sold for unpaid taxes in the manner and at the
          time of sales for State ana county taxes*”
                 It is also assumed that the tax levy of $1.37
,   was made at the time the Commissioners' Court levied the
    county ad valorem taxes in accordance with Artiole      7048,
    Revised Civil Statutes    of Texas, 1925,  in the manner pro-
    vided therein*
                                i,
                 The Revised dir11 Statutes of Texas make no
    provision  for the aounty't?OmBis'siOnem'   courts or the
    oounty alerks   of the several   oounties of Texas to trans-
    wit the information    aoncerning ,the amounts of the tax




                                    /,
Honorable    R. S. Wyche - Page 3


levied under the provisions .of~,both.oP the foregoi,ng
articles to the Tax Assessor-Collector   or Tax Asistissor’
and/or Tax Collector  of the several counties.
          However, it is the understanding of this de-
partment that it is the custom in many oounties for the
Commissioners~ Court to transmit,   or cause to be trens-
mitted by the..county clerk, a copy of the various tax
levies es reflected   in the minutes of the Commissioners~
Court to the Cffioe of the ‘Tax Assessor who shall then
we such information as the basis for making up the tax
roll.
             I& the instant case it is evident that the Tax
Assessor-Colleotor    erroneously    omitted the Eleven Cents
 (ll#)  regularly~ and legally   levied by the Commissioners~
 Court for securing the bond,~,.issue when making up the tax
 rolls,  and that the Commissioners~ ‘Court had no knowledge
 or such’omission   whea it epproved the rolls;    but such
‘errer did not as a matter of ract or law affect the le-
 gality of the original    tax levy itself.
           It is e well-settled    rule of law in Texas that
an order or ordinance levying a, tax 1,s a aondition      prec-
easnt te liability   thereibr,   and in order. to collect   the
tax there must be reasonable certainty     that a lawful tax
has been levied.   Western Union Telegraph, 62 Texas, 630,
635.  Therefore , sinae the levying of the tax was a le-
gal one, such tax may be collected     in favor of the Sab-
ine CommonSchool District      No. 4.
              Your query as to whether or not the taxpayers
paling    the  Eleven Cents (ll#)   tax have the right to
eharae it up as a legal tax debt cannot be answered by
this-department      since the answer thereto affects    nei-
ther the State of Texas nor the offioials       ef Gregg Coun--~
ty or the CommonSohool District        under the provisions
sf Article     4399,  Revised Civil Statutes  of Texas.

            SUXXARY:   A tax levy duly and legally   made by
       a Commissioners1 Court to? a oomon school distriot
       is a legal tax obligation , although part or the tax
       levy was erroneously   ctitted from the tax, rolls by
    Eonolable   R. S. Wyyohe- Page 4


    the County Tax Assessor-Collector.

                                         Yours very truly
                                   ATTORNEP
                                          GENERAL
                                                OF TEXAS


                                   ByQidLdiw
                                       C. K. Richards
                                            Assistant


                                   APPROVED
                                          JAN. 24, 1947


                                 ifkk&iw

    CKR/JCP :jrb
,
    Approved Opinion Committee
         By BIB, chairman


                                                     :,